                  UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)


UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                 CASE NO. 6:20-cr-10003-JWB

VICTOR S. RUGARABAMA,
 a/k/a VICTOR S. LUGARABAMA,

                           Defendant.




                    SUPERSEDING INDICTMENT

      THE GRAND JURY CHARGES:

                                        COUNT 1

               INTERSTATE TRANSPORTATION OF STOLEN PROPERTY
                               [18 U.S.C. § 2314]

      Beginning on or about June 10, 2019, and continuing through June 12, 2019, in the

District of Kansas, and elsewhere, the defendant,

                            VICTOR S. RUGARABAMA
                         a/k/a VICTOR S. LUGARABAMA,

did unlawfully transport, transmit and transfer in interstate commerce from Wichita,

Kansas, to Tulsa, Oklahoma, stolen goods, wares and merchandise, that is, Spirit Aero
Systems parts with an approximate value of $148,082.60, an amount which is in excess of

$5,000.00, knowing the same to have been stolen, converted, and taken by fraud.

      In violation of Title 18, United States Code, Section 2314.


                                         A TRUE BILL.


June 15, 2021                            s/Foreperson                x
DATE                                     FOREPERSON OF THE GRAND JURY


DUSTON J. SLINKARD
ACTING UNITED STATES ATTORNEY

By: /s/ Debra L. Barnett
DEBRA L. BARNETT
Assistant United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
Ph: (316) 269-6481
Fax: (316) 269-6484
Email: [AUSA Name]@usdoj.gov
Ks. S. Ct. No. 12729



       IT IS REQUESTED THAT THE TRIAL BE HELD IN WICHITA, KANSAS




                                           2
                                   PENALTIES


Count 1 [18 U.S.C. § 2314]

   • Punishable by a term of imprisonment of not more than ten (10) years. 18 U.S.C.
     § 2314.

   • A term of supervised release not more than three (3) years. 21 U.S.C. §
     841(b)(1)(B).

   • A fine not to exceed $250,000.00. 18 U.S.C. § 3571(b)(3).

   • A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).




                                          3
